DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 14-17, 22, and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54).
	Kameyama et al. teach infecting a cell with a virus comprising infecting a cell with a lentiviral vector comprising an antibody binding domain (Z domain, from protein A) and a VSV G protein and a foreign gene ( a marker gene, EGFP) and a target cell and antibody (Abstract, last para of introduction, Figure 1B, Section 3.3, and Figure 5).  Figure 1B shows the VSV G with an N terminal fusion of Z domain (claim 5). Lentivirus is a type of retrovirus (claims 6 and 7). Figure 2 
Thus, Kameyama et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54) as applied to claims 1, 2, 5-7, 14-17, 22, and 24 above, and further in view of Le Brun et al. (Int. J. Mol. Sci. 2011, 12(8), 5157-5167 from IDS). 
Kameyama et al. is discussed above.
Kameyama et al. does not teach 3 Z domains.
Le Brun et al. teach that 4Z constructs have higher antibody binding than two Z constructs (abstract and Figure 4). 
One of ordinary skill in the art at the time of invention would have been motivated to improve the yield by adding a third domain knowing that adding a second still works and had the expectation of success knowing that 4 worked better than 2 Z domains. 

Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Kameyama et al.  to use three or more Z domains with the expectation of success in improving antibody binding.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54) as applied to claims 1, 2, 5-7, 14-17, 22, and 24 above, and further in view of Rodrigo et al. (Antibodies 2015, vol 4, pages 259-277). 
Kameyama et al. is discussed above.
Kameyama et al. does not teach 3 or more L domains.
Rodrigo et al. teach that protein L has stronger affinity for some antibodies compared to protein A Z domain including binding to IgG (Table 1) and that the protein L comprises 4 or 5 binding domains depending on the species (page 265 lower).

One of ordinary skill in the art at the time of invention would have been motivated to improve antibody binding by choosing a different binding domain depending on the antibody used. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Kameyama et al. to use three or more protein L domains with the expectation of success in improving antibody binding.
 
s 8-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54)  as applied to claims 1, 2, 5-7, 14-17, 22, and 24 above, and further in view of Hofig et al. (Biomaterials Volume 35, Issue 13, April 2014, Pages 4204-4212).
	Kameyama et al. is discussed above.
	Kameyama et al. does not teach the specific cell types recited.
	Hofig et al. teach that VSV G pseudotyped lentiviral vectors can be retargeted with antibodies and that targets can include T and B cells and others (abstract).
	The reference does not teach iPS cells or ES cells, all cells in the body are differentiated from ES cells. In the kit claim 25, the use of human primary cells would be a target for therapeutic applications of the VSV-G pseudotyped lentiviral vectors knowing the targets listed in Hofig et al.
	Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Kameyama et al. to target human cells for therapeutic purposes with the expectation of success knowing that VSV-G pseudotyped lentiviral vectors have been retargeted to different human cell types as taught by Hofig et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54) and Hofig et al. (Biomaterials Volume 35, Issue 13, April 2014, Pages 4204-4212) as applied to claims 8-10 and 25 above, and further in view of BD Bioscience (CD Marker Handbook 2010 from IDS).

Kameyama et al. and Hofig et al. do not teach antibodies to use with T-Cell targets.
BD Bioscience teach human T-cells express on the cell surface CD3, CD8, and CD11a (page 3).
One of ordinary skill in the art at the effective time of filing would know to choose antibodies against those specific markers to target T-cells.
Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Kameyama et al. and Hofig et al. to target human T cells with the expectation of success knowing that VSV-G pseudotyped lentiviral vectors have been retargeted to different human cell types as taught by Hofig et al. and that specific markers and corresponding antibodies are known as taught by BD Science.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54) and Hofig et al. (Biomaterials Volume 35, Issue 13, April 2014, Pages 4204-4212) as applied to claims 8-10 and 25 above, and further in view of Hartmann (Blood 2003 vol 101, pages 2430-2431).
Kameyama et al. and Hofig et al. are discussed above and teach the target can be human B cells. 
Kameyama et al. and Hofig et al. do not teach stimulus to use with B-Cell targets.
Hartmann teaches that ODN 2006 is a specific stimulator of B cells (page 2430 column 3 near top). 

Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Kameyama et al. and Hofig et al. to stimulate human B cells  with the expectation of success knowing that ODN2006 is shown to stimulate B cells..

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (J of Virological Methods 2008, Vol 153, pages 49-54) and Hofig et al. (Biomaterials Volume 35, Issue 13, April 2014, Pages 4204-4212) as applied to claims 8-10 and 25 above, and further in view of Dominici et al. (Cytotherapy2006, vol 8 pp 315-317 from IDS).
Kameyama et al. and Hofig et al. are discussed above and teach the target can be human cells. 
Kameyama et al. and Hofig et al. do not teach mesenchymal stem cells and CD90 antibody.
Dominici et al. teach that mesenchymal stem cells have therapeutic potential and that a marker for them is CD90.
One of ordinary skill in the art at the effective time of filing would have been motivated to choose mesenchymal stem cells because Dominici et al. they have therapeutic potential. 
One of ordinary skill in the art at the effective time of filing would know to choose antibodies against those specific markers to target the desired cell type. As taught by Dominici et al. CD90 is a specific marker for mesenchymal stem cells 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648